PER CURIAM
The trial court’s order finding defendant to be in contempt is inadequate in that it does not identify the statutory basis upon which it is entered. Accordingly, we cannot determine if it was proper.
Reversed and remanded for further proceedings.1

 On remand, the trial court may wish to consider, inter alia, the impact such decisions as SER Spencer v. Howe, 281 Or 599, 576 P2d 4 (1978), have on the procedures that must be followed (and the punishment that can he imposed) with respect to conduct like that of defendant.